RESOLUCIÓN
La Hon. Waleska I. Aldebol Mora, Jueza de la Sala Superior de San Juan del Tribunal de Primera Instancia de Puerto Rico, remitió a este Tribunal la Resolución y Orden de 30 de septiembre de 2005, referente a la conducta del Ledo. Héctor L. Barreto Cintrón ante el mencionado Tribunal de Primera Instancia.
Un examen de la resolución revela que la conducta en controversia se refiere a una llamada que Marilyn Vega Colón, Secretaria Jurídico de la Hon. Waleska I. Aldebol Mora, recibió el 24 de junio de 2005 del Lie. Héctor L. Ba-rreto Cintrón. En su resolución, el Tribunal de Primera Instancia afirma
... que la conducta del licenciado Barreto Cintrón, manifes-tada por las expresiones hechas por teléfono ... representan una conducta que no se caracteriza por el mayor respeto al Tribunal, un ataque injustificado contra quien suscribe y contra el buen orden en la administración de la justicia en el Tribunal. Resolución y orden de 30 de septiembre de 2005, págs. 1-2.
Aun cuando la acción de la jueza Waleska I. Aldebol Mora es similar a la de otros jueces que han referido a este *508Tribunal situaciones de igual naturaleza, consideramos ne-cesario recalcar y reiterar el poder que poseen los jueces del Tribunal de Primera Instancia para mantener y asegu-rar el orden en los procedimientos ante su consideración sin necesidad de referirnos estas situaciones. A esos efectos, en E.L.A. v. Asoc. de Auditores, 147 D.P.R. 669, 681 (1999), expresamos que:
La base jurídica para el procedimiento de desacato en Puerto Rico proviene de tres (3) fuentes, según han sido inter-pretadas por nuestra jurisprudencia, las cuales están funda-das en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para mantener y asegurar el orden en su presencia y en los procedi-mientos ante su consideración, para hacer cumplir sus órde-nes, sentencias y providencias, y para realizar u ordenar cual-quier acto que resulte necesario a fin de cumplir a cabalidad sus funciones. 4 L.P.R.A. secs. 1a y 362a. Para el ejercicio efec-tivo de las facultades antes enumeradas[,] la ley les autoriza a castigar por desacato. (Enfasis suplido.) 4 L.P.R.A. sec. 362b.
En vista de lo antes expuesto, devolvemos el asunto a la Sala Superior de San Juan del Tribunal de Primera Ins-tancia para la acción correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo